Exhibit 10.2




ADVISOR AGREEMENT
THIS AGREEMENT entered into this 31st day of January, 2019
B E T W E E N:
KINGSWAY AMERICA INC.
(“Kingsway”)
and
SEQUOIA FINANCIAL LLC


(“Advisor”)




WHEREAS Hassan R. Baqar (“Baqar”) has the been the Vice President of Finance for
Kingsway and Kingsway Financial Services Inc. (“KFS”) since January 1, 2010;


AND WHEREAS Kingsway will be eliminating his position effective as of January
31, 2019 (the “Effective Date”);


AND WHEREAS Kingsway and Baqar have entered into an Employment Separation
Agreement and Release dated January 31, 2019 (the “Separation Agreement”);


AND WHEREAS Kingsway and its affiliates wish to retain the services of Baqar
through Advisor for a transitional period, in light of Baqar’s considerable and
valuable skills, experience and institutional knowledge;


AND WHEREAS Kingsway wishes to enter into this Advisor Agreement (the
“Agreement”) with Advisor for an initial term of twelve months from the date of
the Agreement, and Advisor wishes to act as an advisor to Kingsway for such
initial term;


AND WHEREAS it is the intention of Kingsway and Advisor (the “Parties”) to
establish an independent contractor relationship for all purposes and not
continue an employee and employer relationship;


ACCORDINGLY, for good and valuable consideration the Parties enter into this
Agreement whereby Advisor will provide the advisory services to Kingsway under
the following terms:


ADVISORY SERVICES
1.
Kingsway hereby retains the advisory services of Advisor in respect of the
matters set out in Appendix “A” to this Agreement (the “Services”).

2.
Advisor agrees that it will devote the necessary time and energy to ensure the
Services are carried out to the reasonable satisfaction of Kingsway as set forth
in this Agreement.

FEES
3.
Immediately following the Effective Date, Advisor shall receive a base
consulting fee of USD $3,333.33 per month, payable in arrears. The first payment
will be due on March 1, 2019 and additional payments will be due on the same day
of each month thereafter. Advisor shall also be entitled to the reimbursement of
reasonable, documented, out of pocket expenses incurred by it in connection with
the provision of the Services.






--------------------------------------------------------------------------------

Exhibit 10.2


4.
After the end of the Term (as defined below) of this Agreement, any subsequent
provision of, and compensation for, Services shall be subject to negotiation
between the Parties.

5.
Kingsway shall make its staff reasonably available to Advisor in support of
provision of the Services for the Term of this Agreement.

TERM
6.
The term of this Agreement shall commence on the Effective Date, for an initial
term of twelve (12) months after the Effective Date (the “Initial Term”), unless
terminated earlier or extended as provided by this Agreement. The Parties may
mutually agree to extend the Initial Term or any renewal term of this Agreement
for subsequent three (3) month terms (the term of this Agreement, as may be
extended, the “Term”). For greater certainty, the Term will lapse unextended at
the end of such Term unless the Parties mutually agree on the subsequent three
(3) month extension.

7.
Notwithstanding Section 6 above, Kingsway or Advisor may terminate this
Agreement upon a material breach by the other party, which breach is not cured
within ten (10) days of written notice. If the Agreement is terminated by
Kingsway for any material breach by the Advisor, no further base consulting fee
payments shall be due Advisor attributable to any period after the termination
date. If the Agreement is terminated by Advisor for any material breach by
Kingsway, Advisor will render no further Services to Kingsway for any period
after the termination date.

8.
Sections 12, 13, 16, General and Arbitration shall survive any termination or
expiration of this Agreement.

PROVISION OF SERVICES
9.
Except as may be otherwise set forth in this Agreement, Advisor agrees that
Kingsway shall not be responsible for providing an office, a vehicle, equipment,
tools, licencing fees, or insurance coverage in order for Advisor to provide
Services. Kingsway agrees to allow Baqar to take ownership of the Kingsway
laptop, monitors, scanner and printer currently assigned to Baqar during his
employment.

10.
Kingsway agrees that Advisor shall determine its schedule and methodology to
ensure that the Services rendered are completed within any reasonable project
timetable established by Kingsway after consultation with Baqar.

11.
It is agreed that Advisor shall act as an independent contractor in the
provision of all Services under this Agreement. Accordingly, Advisor shall bear
all liability that results from the provision of Services under this Agreement,
including, but not limited to, remittances for any personal or corporate taxes,
payroll taxes, insurance premiums or any other duties, levies or taxes. For
greater certainty, the Parties agree that nothing in this Agreement creates an
employer and employee relationship between the Parties.

12.
Advisor agrees to indemnify and save harmless Kingsway from any personal taxes,
payroll withholding taxes, FICA, insurance premiums or any other duties, levies
or taxes associated with any payment to Advisor under this Agreement.

NON-EXCLUSIVITY
13.
Kingsway acknowledges and agrees that Advisor’s provision of the Services
hereunder is non-exclusive and Advisor/Baqar shall be entitled to enter into
contracts for service or employment with other entities from time to time.

CONFIDENTIALITY
14.
Advisor and Baqar agree that they will not retain, use, misuse or disclose,
directly or indirectly, any of Kingsway’s Confidential Information. Advisor and
Baqar understand and agree that for purposes of this Agreement, “Confidential
Information” includes all confidential information and trade secrets of Kingsway
and its parent company, subsidiaries and affiliates to which Baqar had access
during his employment, all trade secrets and other information furnished by
Kingsway to Baqar and all information to which Baqar gained access during his
employment relationship with Kingsway which is either non-public, confidential
or proprietary in nature, whether such information is legally privileged or the
property of Kingsway (or its parent company, subsidiaries or affiliates).
Confidential Information does not include Baqar’s general knowledge and know-how
that is not proprietary to Kingsway, including, but not limited to, utilization
of NOL’s to capitalize real estate transactions, and such information concerning
insurance backed securities. Confidential Information also does not include: (a)
information that was available to the general public at the time it was
disclosed or which through no act or omission of Advisor or Baqar, becomes
publicly available; (b) information that Advisor or Baqar rightfully possessed
independent of any obligation of confidentiality; (c) information that Advisor
or Baqar rightfully receives without obligation of confidentiality from any
third-party; or (d) information Advisor or Baqar develops






--------------------------------------------------------------------------------

Exhibit 10.2


independently without using the Confidential Information. Advisor and Baqar
recognize that such Confidential Information is a unique asset of Kingsway,
developed and perfected over a considerable time and at substantial expense to
Kingsway and the disclosure of which may cause injury, loss of profits and loss
of goodwill to Kingsway or its parent company, subsidiaries or affiliates.
15.
Advisor and Baqar understand that the nature of Advisor’s advisory role with
Kingsway and its subsidiaries may give Baqar access to and knowledge of
Confidential Information. Advisor and Baqar further understand and acknowledge
that Kingsway's and its parent and subsidiaries' ability to protect their
respective Confidential Information is of great competitive importance and
commercial value to Kingsway and its parent and subsidiaries, and that improper
use or disclosure by Advisor or Baqar may result in unfair or unlawful
competitive activity.

NO BREACH OF OTHER OBLIGATIONS
16.
Baqar and Advisor acknowledge and represent to Kingsway that:

(a)
The performance of the Services for Kingsway by Advisor and any of his employees
and/or agents shall not breach any non-competition agreement, non-solicitation
agreement or any agreement to keep confidential the proprietary information of
any present or prior client, employer or proprietor of Baqar, Advisor or any
third party.

(b)
Baqar and Advisor also acknowledge and represent to Kingsway that Baqar and
Advisor shall not use in the performance of the Services any confidential
materials or documents of any third party.

(c)
Baqar and Advisor further acknowledge and represent that they are not a party to
any agreement or obligation with any third party, which conflicts with any
obligations of Baqar and Advisor under this Agreement.

GENERAL
17.
Each of the Parties represents and warrants: (a) it/he has the power, capacity
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; and (b) this
Agreement has been duly authorized, executed and delivered by it/him and
constitutes a legal, valid and binding obligation enforceable against it in
accordance with its terms.

18.
This Agreement shall be governed by and construed in accordance with the laws of
Illinois, without reference to its conflict of laws principles.

19.
The invalidity or unenforceability of any provision of the Agreement shall not
affect the validity or enforceability of any other provision in this Agreement.
Any court is expressly authorized to modify any unenforceable provision of this
Agreement instead of severing the unenforceable provision from this Agreement in
its entirety, whether by rewriting the offending provision, deleting any or all
of the offending provision, adding additional language to the provision, or
making any other modifications it deems warranted to carry out the intent and
purpose of the Agreement.

20.
This Agreement, including any of the rights, duties or obligations herein, is
not assignable or transferable by Kingsway or Advisor without the prior written
consent of the other party. Any attempt to assign any of the rights, duties or
obligations in this Agreement without such written consent is void.

21.
Apart from Kingsway and Advisor, no other person shall have any rights under
this Agreement.

22.
Advisor shall ensure that only Baqar shall provide the Services to Kingsway,
unless Kingsway provides written consent to allow another employee or agent of
Advisor to provide it services on behalf of Advisor.

23.
There shall be no waiver of breach of any term or condition of this Agreement
unless the waiver is in writing signed by the party who has not committed the
breach.

24.
Baqar and Advisor agree that this Agreement represents a new relationship with
Kingsway and not a continuation of any pre-existing relationship.

25.
This Agreement, including Appendix “A,” and the Separation Agreement contain the
entire understanding among Kingsway, Advisor and Baqar with respect to the
subject matter hereof and thereof, there are no restrictions, agreements,
promises, representations, warranties, covenants or other undertakings other
than those expressly set forth in this Agreement and the Separation Agreement
that pertain to the subject matter of this Agreement and the Separation
Agreement; provided, however, that this Agreement does not supersede other
agreements between the Parties relating to other matters. This Agreement may be
amended only by a written instrument duly executed by all of the Parties or
their respective successors or assigns.

26.
Advisor acknowledges that it has had the opportunity to receive independent
legal advice or such other advice as it has deemed necessary in relation to this
Agreement. Advisor further acknowledges that Advisor understands its rights and
obligations under this Agreement, is voluntarily signing this Agreement, and
accepts the terms of this Agreement.








--------------------------------------------------------------------------------

Exhibit 10.2


ARBITRATION
27.
The Parties agree that any dispute, controversy, or claim arising out of or
related to in any way to this Agreement, or any breach of this Agreement or the
Separation Agreement, shall be submitted to and decided by binding arbitration
in Chicago, Illinois. Arbitration shall be administered under the laws of the
American Arbitration Association (AAA) in accordance with the AAA’s Employment
Arbitration Rules in effect at the time the arbitration is commenced. The AAA’s
rules are also available online at www.adr.org. Discovery in any arbitration
proceeding shall be conducted according to the AAA’s Employment Arbitration
Rules. To the extent not provided for in the AAA’s Employment Arbitration Rules,
the Arbitrator has the power to order discovery upon a showing that discovery is
necessary for a party to have a fair opportunity to present a claim or defense.

28.
This agreement to arbitrate covers all grievances, disputes, claims, or causes
of action that otherwise could be brought in a federal, state, or local court or
agency under applicable federal, state, or local laws, including claims Advisor
may have against Kingsway or against its officers, directors, supervisors,
managers, employees, or agents in their capacity as such or otherwise, or that
Kingsway may have against Advisor. The claims covered by this agreement to
arbitrate include, but are not limited to, claims for breach of any contract or
covenant (express or implied), tort claims, claims for wages, or other
compensation due, claims for wrongful termination (constructive or actual),
claims for discrimination or harassment (including, but not limited to,
harassment or discrimination based on race, age, color, sex, gender, national
origin, alienage or citizenship status, ancestry, creed, religion, marital
status, partnership status, military status, unfavorable discharge from military
service, order of protection status, predisposing genetic characteristics,
medical condition, psychological condition, mental condition, criminal
accusations and convictions, arrest record, expunged or sealed convictions,
disability, pregnancy, sexual orientation, or any other trait or characteristic
protected by federal, state, or local law), and claims for violation of any
federal, state, local, or other governmental law, statute, regulation, or
ordinance relating to the matters set forth in this Agreement.

29.
Parties expressly intend and agree that: (a) class action and representative
action procedures shall not be asserted, nor will they apply, in any
arbitration; (b) each will not assert class action or representative action
claims against the other in arbitration or otherwise; and (c) Parties shall only
submit their own, individual claims in arbitration and will not seek to
represent the interests of any other person. Further, Parties expressly intend
and agree that any claims by Advisor and/or Baqar will not be joined,
consolidated, or heard together with claims of any other employee of Kingsway.

30.
Any arbitral award determination shall be final and binding upon the Parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

31.
If any provision of this agreement to arbitrate is adjudged to be void or
otherwise unenforceable, in whole or in part, the void or unenforceable
provision shall be severed and such adjudication shall not affect the validity
of the remainder of this agreement to arbitrate.

32.
Any and all notices or other communications hereunder shall be in writing and
shall be deemed properly served (i) on the date sent if transmitted by hand
delivery with receipt therefore, (ii) on the date of transmittal if sent by
email if sent on a business day, if not, on the next succeeding business day,
(iii) one business day after the notice is deposited with an overnight courier,
or (iv) three (3) days after being sent by registered or certified mail, return
receipt requested, first class postage prepaid, addressed as follows (or to such
new address as the addressee of such a communication may have notified the
sender thereof):



To Kingsway:                Kingsway America Inc.
150 Pierce Road, Suite 600
Itasca, IL 60143
Attn:    William A. Hickey, Jr.
Phone:    847-871-6416
Email:    whickey@kingswayfinancial.com


    





--------------------------------------------------------------------------------

Exhibit 10.2


To Advisor:
Attention: Hassan R. Baqar

Sequoia Financial LLC
425 Jason Lane, Schaumburg, IL 60173
Phone:    847-791-6817
Email:    razabaqar@hotmail.com
33.
All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

[Signature page follows.]
[Signature Page to Advisor Agreement]


DATED at Itasca, IL this 31st day of January, 2019.
 
 
KINGSWAY AMERICA INC.
 
 
Per:
 
 
 
 
Name:
 
 
 
Title:



DATED at Itasca, IL this 31st day of January, 2019.
Witness
 
Name: Hassan R. Baqar
            Managing Member
            Sequoia Financial LLC















    









--------------------------------------------------------------------------------

Exhibit 10.2




APPENDIX “A”


Services Summary:    Unless specifically set forth otherwise below, Advisor
shall be responsible for providing the following Services to Kingsway and its
affiliates in exchange for payment of the base consulting fee as set forth in
the attached Agreement:
1.
Risk mitigation - cooperate with Kingsway in the truthful and honest
investigation, prosecution and/or defense of any claim in which Kingsway or any
of its subsidiaries or KFS may have an interest, which may include, without
limitation, making himself available on a reasonable basis to participate in any
legal or regulatory proceeding involving any of such persons, allowing himself
to be interviewed by representatives of Kingsway, participating as requested in
interviews and/or preparation by any of such persons of other witnesses,
protecting the applicable legal privileges of such persons, appearing for
depositions and testimony without requiring a subpoena, and producing and/or
providing any documents or names of other persons with relevant information.

2.
Value maximization and monetization of investments - assist Kingsway with the
review, evaluation, management and monetization of certain investments within
the knowledge of Baqar during his tenure with Kingsway and KFS.

3.
Audit assistance - engage as requested with Kingsway’s auditor, RSM, to
facilitate the completion of the 2018 audit.

4.
Scope - Advisor will generally make himself available during the Term up to a
cumulative number of hours intended to be in the proportion that the fees paid
to Advisor are to the base salary that Baqar would have been paid during the
same period. Advisor, in his capacity as an independent contractor, will have
discretion over when the hours are worked.








